PD-1601-15
                                PD-1601-15                                 COURT OF CRIMINAL APPEALS
                                                                                           AUSTIN, TEXAS
December 11, 2015                                                        Transmitted 12/9/2015 11:39:00 AM
                                                                          Accepted 12/11/2015 11:09:04 AM
                                                                                            ABEL ACOSTA
                           CAUSE NO. _______________                                                CLERK

 NOEL CAMPBELL                             §             IN THE COURT
 Petitioner                                §
                                           §
 vs.                                       §             OF CRIMINAL APPEALS
                                           §
 THE STATE OF TEXAS,                       §
 State                                     §             OF THE STATE OF TEXAS


       MOTION FOR EXTENSION OF TIME TO FILE APPELLANT'S PETITION
                     FOR DISCRETIONARY REVIEW

 TO THE HONORABLE COURT OF CRIMINAL APPEALS:

        NOW COMES NOEL CAMPBELL, the Petitioner herein, by and through

 undersigned counsel, and moves the Court for an extension of time to file his Petition for

 Discretionary Review in this cause pursuant to Rule 68.2(c) of the Texas Rules of Appellate

 Procedure (T.R.A.P.), and in support thereof would show the Court as follows:

                                               I.

        The Appellant’s appeal was denied by the 13th Court of Appeals in the case of Noel

 Campbell vs. The State of Texas, cause number 13-14-00403-CR, from trial court cause

 number 14-CR-0429-B in the 117th Judicial District Court of Nueces County, on August 31,

 2015. The Appellant filed a request for an extension of time to file a Motion for Rehearing

 En Banc which was granted extending the time for filing until October 30, 2015. Appellant's

 Motion for Rehearing was denied on November 10, 2015.

                                               II.

        Pursuant to T.R.A.P. Rule 68.2(a), the Appellant’s Petition for Discretionary Review
is therefore due December 10, 2015.



                                             III.

       The Appellant hereby requests an extension of time to file Appellant's Petition for

Discretionary Review, and would show unto the Court that sixty (60) additional days will be

sufficient to allow the completion of said Petition, until February 8, 2016.

                                             IV.

       No previous extensions of time have heretofore been requested or granted.

                                             V.

       Counsel delivered her baby December 7, 2015, two weeks earlier than expected.

       WHEREFORE, PREMISES CONSIDERED, the undersigned counsel, on behalf

of Petitioner, respectfully prays that this Honorable Court extend the time for filing a

Petition for Discretionary Review in this cause until February 8, 2016.

                                   Respectfully Submitted,


                                   /s/ Celina Lopez Leon
                                   CELINA LOPEZ LEON
                                   State Bar No. 24070170

                                   LAW OFFICE OF SCOTT M. ELLISON, P.L.L.C.
                                   410 Peoples Street
                                   Corpus Christi, Texas 78401
                                   Telephone: (512) 887-7600
                                   Telecopier: (512) 883-6367

                                   ATTORNEY FOR PETITIONER
                                   NOEL CAMPBELL
                            CERTIFICATE OF SERVICE

      I certify that a true copy of the foregoing motion has been served upon the Nueces

County District Attorney’s Office, at the Office of the Nueces County District Attorney

on this 9th day of December, 2015.



                                         /s/ Celina Lopez Leon
                                         CELINA LOPEZ LEON
                                    VERIFICATION

THE STATE OF TEXAS §

COUNTY OF NUECES §

       BEFORE ME, the undersigned authority, personally appeared the undersigned

counsel for the Appellant in the above-styled and numbered cause, who upon oath

deposes and says that he has read the foregoing Motion for Extension of Time to File

Appellant’s Petition for Discretionary Review and that the facts contained therein are true

and correct.


                                          _/s/ Celina Lopez Leon
                                          CELINA LOPEZ LEON


       SUBSCRIBED AND SWORN TO BEFORE ME on this the 9th day of

December, 2015.



                                          Tiare Correa
                                          Notary public in and for the State of Texas


My commission expires March 22, 2016
                          CAUSE NO. _________________

ROBERT SCHMITT                        §            IN THE COURT
Petitioner                            §
                                      §
vs.                                   §            OF CRIMINAL APPEALS
                                      §
THE STATE OF TEXAS,                   §
State                                 §            OF THE STATE OF TEXAS

                                     ORDER

      ON THIS the ____ day of _________________, 2014, came to be heard Appellant’s

Motion for Extension of Time to File Appellant’s Petition for Discretionary Review,

submitted by CELINA LOPEZ LEON and the Court is of the opinion that it should be

GRANTED.

      IT IS THEREFORE ORDERED that Appellant’s Petition for Discretionary Review

be due on February 28, 2014.

      SIGNED and ENTERED this _______ day of _______________________, 2014.



                                      _________________________________________
                                      PRESIDING JUDGE